[Cite as State ex rel. R.W. v. Sweeney, 124 Ohio St.3d 414, 2010-Ohio-223.]




    THE STATE EX REL. R.W., APPELLANT, v. SWEENEY, JUDGE, APPELLEE.
       THE STATE EX REL. R.W., APPELLANT, v. SWEENEY, JUDGE, ET AL.,
                                        APPELLEES.
  [Cite as State ex rel. R.W. v. Sweeney, 124 Ohio St.3d 414, 2010-Ohio-223.]
Appeal from judgment denying writs of prohibition and mandamus — Appeal
        from judgment denying writ of habeas corpus — Prohibition and
        mandamus are not appropriate remedies for release from physical
        confinement — Adequate remedy at law available — Judgments affirmed.
   (Nos. 2009-1624 and 2009-1626 — Submitted January 26, 2010 — Decided
                                    February 2, 2010.)
APPEAL from the Court of Appeals for Cuyahoga County, Nos. 93414 and 93415.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying writs of
prohibition and mandamus to compel appellee, Cuyahoga County Juvenile Court
Judge Kristen W. Sweeney, to release appellant, juvenile delinquent R.W., from
home detention and to terminate any future dispositional hearings.            We also
affirm the judgment of the court of appeals denying a writ of habeas corpus to
compel appellees, Judge Sweeney, the juvenile court administrator, and the
detention-services supervisor, to release R.W. from home detention.
        {¶ 2} Prohibition and mandamus are not the appropriate remedies for
release from physical confinement. See, e.g., State ex rel. Key v. Spicer (2001),
91 Ohio St.3d 469, 746 N.E.2d 1119; State ex rel. Elko v. Suster, 110 Ohio St.3d
212, 2006-Ohio-4248, 852 N.E.2d 731, ¶ 4.
        {¶ 3} Furthermore, Judge Sweeney did not patently and unambiguously
lack jurisdiction over R.W. when he served three days in secure detention after he
                               SUPREME COURT OF OHIO




admitted to committing three misdemeanors, because the time served in detention
was not manifestly a final dispositional sentence. See Juv.R. 7. As the court of
appeals observed, the order failed to make any reference to a final disposition, and
a subsequent order more than a year later referred to a disposition of the case.
R.W. thus had an adequate remedy in the ordinary course of law from the
subsequent dispositional order to raise his jurisdictional claim. He is not entitled
to a writ of habeas corpus to compel his release from home detention. See In re
Complaint for Writ of Habeas Corpus for Goeller, 103 Ohio St.3d 427, 2004-
Ohio-5579, 816 N.E.2d 594, ¶ 6 (“Like other extraordinary-writ actions, habeas
corpus is not available when there is an adequate remedy in the ordinary course of
law”); State ex rel. Mowen v. Mowen, 119 Ohio St.3d 462, 2008-Ohio-4759, 895
N.E.2d 163, ¶ 12 (in the absence of a patent and unambiguous lack of jurisdiction
on the part of the juvenile court, habeas corpus petitioner had an adequate remedy
at law by appeal from any potentially adverse judgment to raise jurisdictional
claim).1
                                                                     Judgments affirmed.
        MOYER,      C.J.,   and    PFEIFER,       LUNDBERG     STRATTON,      O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                  __________________
        Robert L. Tobik, Cuyahoga County Public Defender, and Cullen Sweeney,
Assistant Public Defender, for appellant.
        William D. Mason, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellees.
                              ______________________




1. We deny appellant’s renewed motion to supplement the record. See Dzina v. Celebrezze, 108
Ohio St.3d 385, 2006-Ohio-1195, 843 N.E.2d 1202, ¶ 16.




                                              2